Citation Nr: 0301264	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for right knee 
disability.

2. Entitlement to service connection for sleep disability.

(The issues of entitlement to service connection for 
folliculitis and entitlement to a compensable disability 
rating for service-connected fracture left humerus will be 
addressed in a subsequent Board decision.) 


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1992 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
June 1998, a statement of the case was issued in April 
2000, and a substantive appeal was received in May 2000.  

Although the veteran's appeal originally included the 
issue of entitlement to service connection for right foot 
disability, in an July 2000 written statement the veteran 
indicated that he was satisfied with the rating decision 
on this issue.  The Board finds that he effectively 
withdrew his appeal as to this issue.  38 C.F.R. § 20.204 
(2002).  Although the veteran did refer to the right foot 
pain issue in subsequent communications, the Board finds 
no regulatory provisions which allow for revocation of a 
written withdrawal of an issue, and the Board therefore 
finds that the right foot disability issue is not in 
appellate status.  

Additionally, the issues of entitlement to an increased 
rating for seizure disorder, organic brain disorder, post-
concussion headaches and bilateral hand tremor were also 
initially appealed by the veteran, but in an August 2002 
written communication the veteran indicated that he was 
satisfied with the assignment of the ratings received for 
these service-connected disabilities.  These issues are 
therefore no longer in appellate status.  See; AB v. 
Brown, 6 Vet. App. 35, 29 (1993).  

The Board is undertaking additional development on the 
issues of service connection for folliculitis and 
entitlement to a compensable disability rating for 
fracture left humerus pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3,099-3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903 
(2002)).  After giving the veteran notice and reviewing 
the veteran's response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1. The veteran does not suffer from a current right knee 
disability.

2. The veteran does not suffer from a current sleep 
disability.


CONCLUSIONS OF LAW

1. Right knee disability was not incurred in or aggravated 
by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2. Sleep disability was not incurred in or aggravated by 
the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to service connection.  The discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in an October 2001 
letter and a February 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(20020.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, and VA examination 
reports in February 1997 and September 1997, a newspaper 
article, and witness statements from the veteran's wife 
and his mother.  As the record shows that the veteran has 
been afforded VA examinations in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claims and has notified the 
claimant of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not 
be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the 
first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Service Connection

The issues before the Board involve claims of entitlement 
to service connection for  right knee disability and 
sleeping disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 
U.S.C.A. § 1110.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his right knee 
disability and sleep disability were incurred while 
serving on active duty.  Statements from his wife and 
mother are of record in connection with the claims.  

Service medical records indicate that the veteran was 
involved in a motor vehicle accident in November 1993.  He 
sustained a number of injuries, including loss of 
consciousness, facial fractures, fracture of the right 
upper extremities, thoracic lung, and postconcussive 
syndrome.  Prior to the November 1993 accident, there were 
no complaints of right knee problems or sleeping problems.  

The Board notes here that service connection has already 
been established for a number of disabilities, including a 
seizure disorder and organic brain syndrome. 

Right Knee Disability

Service medical records show that the veteran complained 
of slight weakness in the knees in January 1994, however, 
no diagnosis was given.  There were no additional 
complaints of or treatment for his right knee in service.  
Although the veteran complained of having pain in his 
knees at the time of separation examination in April 1996, 
the veteran's lower extremities were clinically evaluated 
as normal and no knee disability was noted by the 
examiner.  

A VA general examination was conducted in February 1997.  
The examiner reviewed the veteran's file in connection 
with the examination and noted that the veteran complained 
of occasional intermittent bilateral knee discomfort.  
Examination revealed that Lasegue's sign was negative 
bilaterally with normal straight leg raising.  Gait was 
normal.  No motor or sensory abnormalities were noted 
throughout.  The examiner did not diagnose a right knee 
disability.  A VA joints examination was conducted in 
September 1997.  Here, the examiner noted that the veteran 
continued to complain of right knee pain for the past two 
years.  Right knee examination was normal.  No deformity 
or effusions were found and range of motions was normal.  
There was also no sign of subluxation or lateral 
instability of the right knee.  The diagnosis was right 
knee pain.  X-rays of the right knee taken in September 
1997 demonstrated no definite evidence of an erosive 
arthropathy.  Bone mineralization appeared grossly normal, 
and it was noted that there was no obvious bone 
destruction.

Sleep Disability

A Medical Board Report in March 1996 demonstrated that the 
veteran was suffering from postconcussive syndrome and 
that it was the opinion of the Medical Board that the 
veteran was unable to perform full duty.  In response to 
the Medical Board Report, the veteran submitted a written 
statement in May 1996 indicating that the report failed to 
include his complaints of sleeping problems.  A May 1996 
surrebuttal to the Medical Board Report in March 1996 
indicated that the Medical Board acknowledged the 
veteran's complaints of sleeping problems, but noted that 
the veteran had a sleep deprived electroencephalogram 
(EEG) done in April 1995 which was normal.  He also had a 
routine EEG done in April 1995, which was read as normal.  

A VA brain examination was conducted in February 1997.  
The examiner reviewed the veteran's file in connection 
with his complaints of sleep problems.  However, the 
examiner did not diagnose a sleeping disability.  Instead, 
the examiner indicated that the veteran had post-traumatic 
migraine headache and memory difficulty.  A VA epilepsy 
and narcolepsy examination was conducted in September 
1997.  The examiner noted that the February 1997 MRI was 
normal and after examination, did not diagnose the veteran 
as having a sleeping disability.  An EEG was performed in 
April 1998 that demonstrated normal sleep deprived EEG 
results.  


Analysis

After considering the totality of the pertinent evidence, 
the Board is compelled to find that the preponderance of 
the evidence is against a finding that the veteran suffers 
from a right knee disability or sleep disability.  Service 
connection is awarded for "disability resulting form 
personal injury suffered or disease contracted in [the] 
line of duty."  38 U.S.C.A. § 1110; see also 38 C.F.R. 
§ 3.303(a).  "Disability" means a current disability shown 
by competent medical evidence to presently exist at the 
time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cr. 1997).  

The record demonstrates that the veteran complained of 
experiencing right knee problems in service and following 
service, however, the service medical records and VA 
medical records fail to indicate that the veteran has a 
right knee disability for which service connection can be 
awarded.  Moreover, considerable weight should be given to 
the VA examination reports in February and September 1997 
which did not show any right knee abnormalities.  Further, 
neither VA examiner diagnosed the veteran as having a 
right knee disability.  While the September 1997 examiner 
noted that the veteran had right knee pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
In this case it does not appear that there has been a 
medical diagnosis of right knee disability. 

Likewise, while the record does indicate that the veteran 
complained of experiencing sleeping problems both in 
service and following service, considerable weight is 
given to the service medical records, including the 
Medical Board Report, and VA examination reports in 
February and September 1997, which failed to indicate that 
the veteran had a sleeping disability.  Additionally, the 
EEG in April 1998 did not indicate that the veteran had a 
sleeping disability, nor did any of the VA medical 
records.  While the veteran continues to complain of sleep 
disturbances, the Board notes that any such problems 
related to the separately service-connected seizure 
disorder and organic brain syndrome would be considered 
within the ratings for those disabilities.  At any rate, 
trained medical personnel have been unable to detect any 
separate, medically diagnosable sleep disorder despite 
specialized testing.  Without a medically diagnosed sleep 
disability, there is no basis for a grant of service 
connection. 

Although the veteran, his wife, and his mother may report 
symptoms that they perceive to be manifestations of a 
sleeping disability and right knee disability, the 
question of whether a chronic disability is currently 
present is one that requires skill in diagnosis, and 
questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As there is no competent medical evidence of a 
sleeping disability or right knee disability, the Board is 
compelled to conclude that the preponderance of the 
evidence is against entitlement to service connection for 
right knee disability and sleeping disability at this 
time.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant favorable decisions.


ORDER

Entitlement to service connection for right knee 
disability is not warranted.  Entitlement to service 
connection for sleep disability is not warranted.  To this 
extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



